EXHIBIT 10.3

Governmental Service Amendment

to Outstanding Stock Option and Stock Unit Awards

Pursuant to its authority under the applicable Award Certificate and Morgan
Stanley equity compensation plan to modify or amend the terms of stock options
and stock units, Morgan Stanley hereby amends, effective as of March 18, 2007,
the terms and conditions of each of your outstanding stock option and/or stock
unit awards (each, a “Covered Award”) as set forth in the Award Certificate for
each such Covered Award to provide as follows:

(a) General treatment of stock units and stock options upon Governmental Service
Termination. If your employment with the Firm (or your Employment, if applicable
to the award) terminates in a Governmental Service Termination and not involving
a cancellation event as set forth in the applicable Award Certificate then,
provided that you sign an agreement satisfactory to the Firm relating to your
obligations pursuant to paragraph (c) below, (i) all of your unvested stock
units will vest on, and your vested stock units will convert to shares of Morgan
Stanley common stock on or as soon as administratively practicable after, the
date of your Governmental Service Termination; (ii) all of your unvested stock
options will vest on the date of your Governmental Service Termination, and your
vested stock options will expire on the date provided for in the applicable
Award Certificate; and (iii) the transfer restrictions set forth in the
applicable Award Certificate will no longer apply to your Option Shares (or Net
Option Shares, as applicable).

(b) General treatment of vested stock units and Option Shares upon acceptance of
employment at a Governmental Employer following termination of Employment. If,
following your termination of employment with the Firm (or Employment, if
applicable), you accept employment with a Governmental Employer, then, provided
that you sign an agreement satisfactory to the Firm relating to your obligations
pursuant to paragraph (c) below and provide Morgan Stanley with satisfactory
evidence demonstrating that as a result of such employment the divestiture of
your continued interest in Morgan Stanley equity awards or continued ownership
in Morgan Stanley common stock is reasonably necessary to avoid the violation of
U.S. federal, state or local or non-U.S. ethics law or conflicts of interest law
applicable to you at such Governmental Employer, (i) all of your outstanding
vested stock units will convert to shares on or as soon as administratively
practicable after the date on which you provide Morgan Stanley with such
satisfactory evidence; and (ii) the transfer restrictions set forth in the
applicable Award Certificate will no longer apply to your Option Shares (or Net
Option Shares, as applicable) on the date on which you provide Morgan Stanley
with such satisfactory evidence.

 



--------------------------------------------------------------------------------

(c) Repayment obligation. If you engage in any activity constituting a
cancellation event set forth in the applicable Award Certificate within the
applicable period of time that would have resulted in cancellation of all or a
portion of your stock units (had they not converted to shares pursuant to
paragraph (a) or (b) above), stock options or Option Shares (or Net Option
Shares, as applicable), then you will be required to pay to Morgan Stanley an
amount equal to (i) the number of stock units that would have been canceled upon
the occurrence of such cancellation event, multiplied by the fair market value,
determined using a valuation methodology established by Morgan Stanley, of
Morgan Stanley common stock on the date your stock units converted to shares of
Morgan Stanley common stock; and (ii) the amount you were required to recognize
as income for federal income tax purposes in connection with your exercise of
any such stock options that would have been canceled; and, in each case,
(iii) interest on such amount at the average rate of interest Morgan Stanley
paid to borrow money from financial institutions during the period from the date
of such conversion or exercise, as applicable, through the date preceding the
payment date.

“Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

“Governmental Service Termination” means the termination of your employment with
the Firm (or your termination of Employment, if applicable to the award) as a
result of accepting employment at a Governmental Employer and you provide Morgan
Stanley with satisfactory evidence demonstrating that as a result of such new
employment, the divestiture of your continued interest in Morgan Stanley equity
awards or continued ownership in Morgan Stanley common stock is reasonably
necessary to avoid the violation of U.S. federal, state or local or non-U.S.
ethics law or conflicts of interest law applicable to you at such Governmental
Employer.

Capitalized terms used in this Amendment without definition have the meanings
set forth in the applicable Award Certificate(s).

If your Covered Award does not include stock options, the terms of this
Amendment relating to stock options will not apply to such award. If your
Covered Award does not include stock units, the terms of this Amendment relating
to stock units will not apply to such Award.

Except as expressly modified by this Amendment, your Covered Awards shall
continue to be governed in accordance with their terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this
Amendment to your Award

Certificate(s) as of March 18, 2007.

 

MORGAN STANLEY

/s/ Thomas R. Nides

Thomas R. Nides Chief Administrative Officer